      Case: 3:19-cv-02522-WHB Doc #: 22 Filed: 09/30/20 1 of 2. PageID #: 1358




                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISON


    KARISSA BOISSELLE,                          )   CASE NO. 3:19-CV-02522
                                                )
                                                )
               Plaintiff,
                                                )   MAGISTRATE JUDGE
                                                )   WILLIAM H. BAUGHMAN, JR.
        v.
                                                )
                                                )   MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                                )   ORDER
    SECURITY,
                                                )
                                                )
               Defendant.



        Plaintiff Karissa Boisselle has appealed from the final decision of the Commissioner

of Social Security denying her applications for disability insurance and supplemental

security income benefits. The parties have consented to my jurisdiction,1 have fully briefed

their respective positions,2 and have participated in an oral argument.3

        The Supreme Court in Lucia v. Securities & Exchange Commission4 ruled that the

ALJs of the Securities and Exchange Commission had not been appointed in a

constitutionally legitimate manner and that remand for de novo review before a different




1
  ECF #14.
2
  ECF #s 15, 17.
3
  ECF #21.
4
  138 S.Ct. 2044 (2018).
    Case: 3:19-cv-02522-WHB Doc #: 22 Filed: 09/30/20 2 of 2. PageID #: 1359




ALJ was required.5 In anticipation of similar challenges to decisions of Social Security

ALJs, the Acting Commissioner of Social Security ratified the appointments of all Social

Security ALJs on July 16, 2018.6 The ALJ in this case entered her decision in this case on

July 12, 2018, before the reappointment.7

       Recently the Sixth Circuit decided a group of cases, the decision bearing the caption

of Ramsey, et. al v. Commissioner of Social Security,8 addressing the issue of whether the

appealing claimants had waived challenges to the constitutional legitimacy of the ALJs by

failing to assert those challenges during the administrative proceedings in those cases. The

Court ruled that the appellants had not waived those challenges.9

       Boisselle, like the claimants in Ramsey, had her claim denied by an ALJ appointed

in a non-legitimate manner. Consistent with the Sixth Circuit’s decision in Ramsey, to the

Social Security Administration for a new hearing before an ALJ other than the ALJ who

presided over the original hearing.10

       IT IS SO ORDERED.

Dated: September 30, 2020                        s/William H. Baughman Jr.
                                                 United States Magistrate Judge




5
  Id. at 2055.
6
  Ramsey v. Comm’n of Soc. Sec., 2020 WL 5200979, at * (6th Cir. Sept. 1, 2020).
7
  Tr. 28.
8
  Id.
9
  Id. at *7.
10
   Id. at *8.
